PD-0077-15
                                                             COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                            Transmitted 3/4/2015 5:23:00 PM
                                                              Accepted 3/6/2015 2:48:48 PM
                                                                               ABEL ACOSTA
                                 PD-0077-15                                            CLERK


         TO THE COURT OF CRIMINAL APPEALS OF TEXAS

                         OF THE STATE OF TEXAS


STEVEN COLE                                                     APPELLANT

V.

THE STATE OF TEXAS                                             APPELLEE

                          Appeal from Gregg County
                       124111 District Court No. 41,312-A

                                ********
                          No. 06-13-00179-CR
                         Sixth Court of Appeals
              2014 Tex.App.LEXIS 13498, 2014 WL 7183859

                                ********

     REPLY TO STATE'S PETITION FOR DISCRETIONARY REVIEW

                                ********




                                           EBB B. MOBLEY
       March 6, 2015                       State Bar# 14238000
                                           Attorney at Law
                                           422 North Center Street-Lower Level
                                           P. 0. Box 2309
                                           Longview, TX 75606
                                           Telephone: 903-757-3331
                                           Facsimile: 903-753-8289
                                           ebbmob@ao l.com

                                           ATTORNEY FOR APPELLANT
                   REPLY TO QUESTIONS ONE AND TWO

      The first two questions propounded by the State ask whether the implied

consent and mandatory blood draw provisions of the Transportation Code provide an

exception to the requirement for a search warrant. This issue has been answered by

this Court in the negative in State v. Villarreal, PD-0306-14 (Tex.Crim.App.

November 26,2014, pet. reh. granted).



                        REPLY TO QUESTION THREE

      In State v. Villarreal, PD-0306-14, this Court held the Transportation Code

does not create an exception to the warrant requirement to permit a warrantless taking

of blood. The State offers no new arguments in its petition in this case to distinguish

it from Villarreal. Respondent would contend this Court correctly decided Villarreal

in light of Missouri v. McNeely, 133 S. Ct. 1552 (2013).

                         REPLY TO QUESTION FOUR

      The concurring opinion in the case below at pp. 22-26 discusses in detail the

proposition that the Texas Court of Criminal Appeals has previously rejected an

effort to broaden the [Texas] good-faith exception using federal precedent ...

Douds, 434 S.W.3d at 861-62 (citing Howard v. State, 617 S.W.2d 191 , 193

(Tex.Crim.App. 1979) (op. on reh'g) (declining to apply federal good-faith doctrine

to Texas statutory good-faith exception). Since "the Texas good faith exception is

more limited than the scope of its federal counterpart ... an officer's good faith

reliance on the law or existing precedent is not recognized as an exception to the

Texas exclusionary rule." State v. Jackson, 435 S.W.3d 819, 831 (Tex.App. -

Eastland 2014, pet. granted) (citations omitted).


                                           3
                PD-0077-15

      STATE OF TEXAS V. STEVEN COLE

    APPENDIX TO APPELLANT'S REPLY TO
STATE'S PETITION FOR DISCRETIONARY REVIEW

                4 RR 6-28
     Justin Schwane - July 31, 2013
     Direct Examination by Ms. Hood



 1                       Welcome back, ladies and gentlemen.       We're

 2   ready to continue with trial at this time.

 3                       Ms . Brownlee, you may call your next witness.

 4                       MS . HOOD :     The State calls Justin Schwane.

 5                       THE COURT:       Justin Schwane.

 6                       (Witness enters courtroom)

 7                       THE COURT :      Sir, if you'll raise your right

 8   hand and receive the oath from the Clerk .

 9                       (The oath was administered by the Clerk)

10                       THE COURT :      Just have a seat right there in

11   the jury box [sic] and speak directly into the microphone .

12                       You may proceed.

13                                JUSTIN SCHWANE,

14   having been first duly sworn, testified as follows:

15                              DIRECT EXAMINATION

16   BY MS.    HOOD:

17        Q.     Good morning .        Can you state your name for the

18   record?

19        A.     Justin Schwane, S - C-H-W - A- N-E.

20        Q.     And how are y ou presently employed?

21        A.     As a toxicology chemist at Dallas County

22   Southwestern Institute of Forensic Sciences .

23        Q.     And what is a toxicologist?

24        A.     A toxicologist is someone who studies toxins in the

25   human body .      A forensic toxicologist is -- has an


                             Tina A. Campbell, CSR
                             124th District Court
                          101 East Methvin, Suite 447
                              Longview, Texas 75601
                                                                         7
     Justin Schwane - July 31, 2013
     Direct Examination by Ms . Hood



 1   application to drug analysis,        law enforcement and criminal

 2   investigation.

 3        Q.   And how long have you been employed with SWIFS?

 4        A.   Over 10 years .

 5        Q.   And that's the abbreviation for --

 6        A.   SWIFS, yes .       S-W-I-F-S.

 7        Q.   And at the time of testing, was your lab accredited

 8   by the Texas Department of Public Safety?

 9        A.   Yes.

10        Q.   December 1st, 2011, into January 30th, 2012?

11        A.   Yes .

12        Q.   What are your duties at SWIFS?

13        A.   There was the analytical services, records

14   management, overall laboratory management, instrument

15   maintenance, method development.          There's the evidence

16   management .

17        Q.   And have you ever testified before?

18 A. I have .

19        Q.   Few or many

20        A.   Many occasions.

21        Q.   Many .     And have you ever tested blood for the

22   purpose of determining if drugs or alcohol are in the blood?

23        A.   Yes,     I have.

24        Q.   And would you say how many times, guesstimate --

25        A.   Many.


                             Tina A. Campbell, CSR
                             124th District Court
                          101 East Methvin, Suite 447
                              Longview, Texas 75601
                                                                       8
     Justin Schwane - July 31, 2013
     Direct Examination by Ms. Hood



 1        Q.    Many; hundreds, thousands?

 2        A.    Depending on the analysis, yes, thousands possibly.

 3        Q.    And can you tell us a little bit about your

 4   educational background?

 5        A.    My highest level of education is a master's in

 6   chemistry from the University of Oklahoma in Norman; also a

 7   bachelor's in chemistry from Southwestern Oklahoma State

 8   University in Weatherford, Oklahoma.       I have completed our

 9   facility's in-house training, some continuing education

10   courses.    I belong to a professional organization, attend

11   scientific meetings annually, if I'm capable.

12        Q.    And on January 30th, 2012, were you employed as a

13   toxicologist by SWIFS?

14        A.    Yes, I was .

15        Q.    Did you have an occasion to collect a sample of

16   blood from the SWIFS property room that was identified as

17   Steven Cole's?

18 A. I believe that I did take possession of some blood

19   for this case from our toxicology evidence storage area .

20        Q.    When did you receive the blood?

21        A.    I'd have to check my records.

22        Q.    Okay.   That's fine.

23        A.    My records show that our facility received it on

24   the 4th of January, 2012.

25        Q.    Okay.   And when was it tested?


                           Tina A. Campbell, CSR
                           124th District Court
                        101 East Methvin, Suite 447
                            Longview, Texas 75601
                                                                         9
     Justin Schwane - July 31, 2013
     Direct Examination by Ms . Hood



 1        A.   The testing was anywhere from the 9th of January

 2   through the 26th of January.

 3        Q.   Okay.      We'll get to that in just a second.

 4                       I'm showing you what's been marked - -

 5   actually it's already been admitted, excuse me, as State's

 6   Exhibit 11 .      Can you identify this?

 7        A.   Yes.

 8        Q.   You can        how can you identify that?

 9        A.   There's        our laboratory's unique identifier

10   barcode label is         is on here .

11        Q.   And does that have a certain number?

12        A.   Yes .     IFS - 12-00228.

13        Q.   And does that number match your records number?

14        A.   Yes.

15        Q.   And it's the same number?

16        A.   Yes, ma'am .

17        Q.   Okay .    When you received the blood, was it -- the

18   box, was it tampered with in any way?

19        A.   Again, to check the chain of custody, it was

20   received in a sealed condition.

21        Q.   Okay .    And now I'm going to -- if you could open

22   this for us?

23        A.   (Witness complies) .

24        Q.   And this has previously been admitted also.        This

25   is State's Exhibit 12.        Do you recognize this?


                            Tina A . Campbell, CSR
                            124th District Court
                         101 East Methvin, Suite 447
                             Longview , Texas 75601
                                                                        10
     Justin Schwane - July 31 , 2013
     Direct Examination by Ms. Hood



 1        A.    Yes.

 2        Q.    How do you recognize that?

 3        A.    It's a gray-top blood vial, and again it also has

 4   our laboratory's unique item identifier barcode label on it.

 5        Q.    And does the barcode match your numbers and in your

 6   records?

 7        A.    Yes, it does.

 8        Q.    When you received this vial, was it sealed?

 9        A.    The vial itself I do not know, but it was sealed

10   within the cardboard box.

11        Q.    Yes.   That ' s -- that's what I meant, sealed within

12   the box.    And did you open it, open the box?     How does that

13   normally work when you receive

14        A.    We have a centralized evidence registration area.

15   The evidence registration would have been carried out by our

16   evidence registrars.       The blood vial itself would have been

17   put into one of our toxicology lab storage refrigerator

18   areas specific for DWI casework .     And at that time it would

19   have been ready for analysis to be performed on it.       So I

20   would have actually taken possession of the gray-top blood

21   vial itself.

22        Q.    And State's Exhibit 12, is this -- this handwriting

23   here , is that -- is that yours; the actual numbers there?

24   Not the handwriting there.      Are those your numbers?

25        A.    Well, the printed barcode label?


                          Tina A. Campbell, CSR
                          124th District Court
                       101 East Methvin, Suite 447
                           Longview, Texas 75601
                                                                              11
     Justin Schwane - July 31, 2013
     Direct Examination by Ms. Hood



 1        Q.     Yes.     Is there any other writing on there that's

 2   yours?

 3        A.     Specifically me, no.

 4        Q.     From your         from SWIFS?

 5        A.     No.     That is      no, not on this.    I believe that

 6   the evidence seal on the cardboard box does have one of our

 7   evidence registrar's initials on it.

 8        Q.     Okay.     Thank you.    Can you walk us through the

 9   start of your procedure from when you received the blood?

10        A.     Once the blood is received, it will be           the

11   evidence registration process will begin, where the

12   paperwork will be compared to the items of evidence

13   received.     It will be opened.       Each case will be given its

14   own unique identifier.         All of the items of evidence within

15   that case will then be given subsequent sequential case

16   numbers underneath that case.          It will be logged into our

17   computer system.        The appropriate analysis request will be

18   made in the software, will be transferred from the registrar

19   into our toxicology evidence storage area.

20                       And at that time it is then available for the

21   analysis -- analysis to be performed.            And, using the

22   software, we can determine which cases, which specific case
23   numbers, need specific analysis.            And so using the software,

24   I was able to, you know, pull the case number and go get the

25   evidence and start performing analysis on the blood evidence


                             Tina A. Campbell, CSR
                             124th District Court
                          101 East Methvin, Suite 447
                              Longview, Texas 75601
                                                                         12
     Justin Schwane - July 31, 2013
     Direct Examination by Ms. Hood



 1   that was submitted.

 2            Q.   And is this normal procedure?

 3            A.   Yes,   it is .

 4            Q.   What scientific process did you use to make a

 5   determination if drugs were present in the blood?

 6            A.   The instrumentation that we employ most in our

 7   laboratory is called gas chromatography.

 8            Q.   And was that machine or that -- was the machine

 9   working properly?

10 A. It -- it was .

11            Q.   And you followed normal procedure?

12            A.   Yes, ma'am .

13            Q.   In the course of your training and experience, have

14   you learned about physical effects of methamphetamine on the

15   human body?

16 A. I have read information and been instructed on its

17   effects in various courses and review articles that I've

18   read .

19            Q.   Can you give us some examples of those?

20            A.   Very low-dose concentrations of methamphetamine,

21   the effects can be very mild and intoxication almost

22   nonexistent, all the way to the extreme of binge use where

23   there can be violence and extreme paranoia and what appears

24   to be psychosis.

25                        In between, there is appetite suppression,


                               Tina A. Campbell, CSR
                               124th District Court
                            101 East Methvin, Suite 447
                                Longview, Texas 75601
                                                                          13
     Justin Schwane - July 31, 2013
     Direct Examination by Ms. Hood



 1   removal of fatigue symptoms .    There's euphoric effect .

 2   There - -

 3        Q.     And what is the euphoric effect?

 4        A.     That is -- the feel-good high aspect of a drug is

 5   generally referred to as "euphoria" and "euphoric effect . "

 6   And also a heightened       there can be a heightened

 7   self-opinion, an increased self-esteem from the drug.         The

 8   downside, there can be feelings of anxiety and stress.

 9   Apparently there can be some introspective thoughts , you

10   know, regarding, you know, one's actions; how you've been,

11   how you've acted, which can be distracting in terms of

12   concentrating on divided attention tasks .       And again,

13   extreme cases, there can be the psychosis and paranoia .

14        Q.     Let me back up to the divided attention task.     What

15   do you mean by those?     Just simple examples of

16        A.     Very common divided attention task is operating a

17   motor vehicle, where you're having to do multiple things at

18   once; pay attention to the roadway in front of you, mirrors

19   behind -- your side-view, rear-view mirrors, the cars behind

20   you, the car, perhaps individuals on a sidewalk, if you're

21   driving through town, stoplights, stop signs.        All of these

22   different components of operating a motor vehicle are

23   divided attention tasks.

24        Q.     So not being able to stop at a red light or failure

25   to go through an intersection


                           Tina A. Campbell, CSR
                           124th District Court
                        101 East Methvin, Suite 447
                            Longview, Texas 75601
                                                                            14
     Justin Schwane - July 31, 2013
     Direct Ex amination by Ms. Hood



 1           A.   One is distracted in terms of thinking about, you

 2   know,    introspective thoughts, you know, one might not notice

 3   stop signs, pedestrians, changes in the roadway .

 4           Q.   What about loss of memory, not know where

 5   someone -- where y ou are?          Could that be a possible effect

 6   of methamphetamine?

 7           A.   Possibly.       You know, again, if one is distracted

 8   and doesn't really realize due to their thought pattern,

 9   thought process .

10           Q.   And is methamphetamine a stimulant or depressant?

11           A.   The         on the up side of methamphetamine, it does

12   have the stimulant effect and can reduce fatigue and prevent

13   people from sleeping .          However, on the down side, there can

14   be signs of what look like a depressant due to the loss of

15   neurotransmitter

16           Q.   Let me stop you right there .      When you said to --

17   sleeping part.

18           A.   Uh - huh.

19           Q.   Could you repeat that?       I'm sorry .

20           A.   Well, on the up side, the drug can reduce one's

21   desire to sleep; however, when one is coming down from the

22   drug, especially after what is called "binge use," several

23   days of using methamphetamine, people can sleep for full

24   day s, perhaps a couple of days, as their body recovers from

25   the multiple - day use of methamphetamine.


                                 Tina A. Campbell, CSR
                                 124th District Court
                              101 East Methvin, Suite 447
                                  Longview, Texas 75601
                                                                           15
     Justin Schwane - July 31, 2013
     Direct Examination by Ms. Hood



 1          Q.   So it would be fair to say that people would take

 2   methamphetamine to stay awake?

 3          A.   That is a

 4          Q.   Could?

 5          A.   - - a use of it, yes .

 6          Q.   How quickly does the human body absorb

 7   methamphetamine?

 8          A.   Absorption of methamphetamine is going to depend on

 9   the route of administration.         Oral administration would be

10   the slowest, meaning you take it by mouth.         And it has to be

11   absorbed through the intestinal tract.         Faster routes of

12   absorption include what's officially called insufflation,

13   that's snorting methamphetamine.         You can also smoke

14   methamphetamine.        And there's also the IV injection of

15   methamphetamine, which is one of the fastest routes of

16   administration .

17          Q.   And can someone, after they've - - all of these

18   different ways could have ingested meth, could they appear

19   normal?

20          A.   Depending on one's experience with the drug, the

21   dosing of the drug .      A - - a low dose, therapeutic dosing,

22   yes,   I believe a person could appear normal and, you know,

23   there would be no -- could be no outward signs of

24   intoxication at a low therapeutic dose.

25          Q.   Okay .   I'm showing you what's been marked as


                             Tina A. Campbell, CSR
                             124th District Court
                          101 East Methvin, Suite 447
                              Longview, Texas 75601
                                                                       16
     Justin Schwane - July 31, 2013
     Direct Examination by Ms. Hood



 1   State's Exhibit 13 .      Do you recognize this?

 2        A.     Yes.

 3        Q.     And how do you recognize it?

 4        A.     It is a copy of a report from our laboratory; in

 5   particular, our toxicology section.

 6        Q.     And is this your report?

 7        A.     Yes.

 8        Q.     And how do you know?

 9        A.     My name is on it as the Primary Analyst .

10        Q.     Is this the report from your analysis of Steven

11   Cole's blood?

12        A.     It does have the -- our case number, the 12 - 00228

13   indicator on it.

14        Q.     And does -- do those numbers, this IFS number, does

15   that match your records?

16 A. It does, yes.

17        Q.     And is it normal to make a report when you do these

18   analyses?

19        A.     At the end of the analysis, when everything is

20   complete, yes .

21                      MS . HOOD:   At this time the State offers

22   State's Exhibit 11 [sic] into evidence.

23                      (State's 13 offered)

24                      MR. HAGAN:    Can I take the witness on voir

25   dire for a few minutes?


                            Tina A. Campbell, CSR
                            124th District Court
                         101 East Methvin, Suite 447
                             Longview, Texas 75601
                                                                                  17
     Justin Schwane - July 31 , 2013
     Voir Dire Examination by Mr. Hagan



 1                            THE COURT :    You may .

 2                                   VOIR DIRE EXAMINATION

 3   BY MR. HAGAN:

 4           Q.     Good morning, sir.         My name is Rick Hagan, and, I'm

 5   sorry, what was your name again?

 6           A.     Justin Schwane.

 7           Q.     Mr . Schwane?

 8           A.     Schwane.

 9           Q.     Okay.      It's not doctor?

10           A.     No, it's not.

11           Q.     Okay .     You say that SWIFS is accredited?

12           A.     Yes, we are.

13           Q.     What was the date of its accreditation?

14           A.     The initial one was 2003; five years after that,

15   2008; and we recently went through our third accreditation

16   back in April .

17           Q.     Do you have a copy of your certification with you?

18           A.     No, I do not.

19                            MR. HAGAN:     Judge, we would object to his

20   testimony and report under Code of Criminal Procedure

21   Art i c 1 e 3 8 . 3 5 (d) ( 2 ) .

22                            MS. HOOD:     Your Honor, there's no reason for

23   Mr. Schwane to have brought that information.                  That's not

24   necessary for his testimony here.                   It does not disqualify

25   him has being an expert in this case.


                                  Tina A. Campbell, CSR
                                  124th District Court
                               101 East Methvin, Suite 447
                                   Longview, Texas 75601
                                                                                18
     Justin Schwane - July 31, 2013
     Direct Examination by Ms. Hood



 1                      THE COURT:      That will go to the weight, not

 2   the admissibility of the evidence; therefore, the objection

 3   is overruled .

 4                      MR . HAGAN:     Thank you, Judge .

 5                      THE COURT:      You may continue .     And State's

 6   Exhibit 11 is admitted into evidence .

 7                      MS. HOOD :     It's 13, Your Honor .      I believe I

 8   said 11, I apologize .

 9                      (State's 13 admitted)

10                      MS . HOOD:     Pe r mission to publish?

11                      THE COURT:      You may .

12                      DIRECT EXAMINATION {CONTINUED)

13   BY MS. HOOD:

14        Q.   Are you able to see that?

15        A.   Somewhat .

16        Q.   Somewhat?

17                      MR . HAGAN:     Keep zooming.

18        Q.    (By Ms. Hood)         Just tell me when to stop .

19 A. I think I can read that from here .

20        Q.   Okay.     All right.      I want to talk about your report

21   a little bit.      We r e you able to quantify the drug -- the

22   level of the drug in Mr. Cole's blood?

23        A.   Yes.     There was detectable and quantitatable

24   amounts of some substances.

25        Q.   Okay .    And can you just kind of walk us through


                            Tina A. Campbell, CSR
                            124th District Court
                         101 East Methvin, Suite 447
                             Longview, Texas 75601
                                                                         19
     Justin Schwane - July 31, 2013
     Direct Examination by Ms . Hood



 1   what this report is for the jury?

 2        A.    At the very top is our case number, the

 3   IFS-12-00228.       The submitting agency is the Longview Police

 4   Department .      After that, the offense that was on the

 5   submission paperwork, the name of the defendant.       The Agency

 6   Case Number refers to case number information from Longview

 7   Police Department.       The Evidence Submitted is a description

 8   of what we received; that of the cardboard box.       And then

 9   the blood tube evidence.

10        Q.    And is that what we were looking at earlier,
11   Exhibits 11 and 12?

12        A.    Yes.     Then after that is a list of the analyses and

13   their results.

14        Q.    And then, of course, that -- is that your signature

15   at the bottom there?
16        A.    Yes.     It is an electronic version of my signature
17   that the software puts on through a secure software

18   transaction.

19        Q.    Okay.    Let's focus on where it says "Blood," and

20   underneath the blood.      What is that first "Acid/Neutral
21   Screen"?    That came up as negative .

22        A.    Acid/Neutral Screen is -- in terms of the

23   Acid/Neutral as well as the Alkaline, those are descriptions

24   of the pH of the compounds .     By "pH" I mean it's, you know,

25   an acid base, acidic, or basic in its chemistry when in


                            Tina A. Campbell, CSR
                            124th District Court
                         101 East Methvin, Suite 447
                             Longview, Texas 75601
                                                                         20
     Justin Schwane - July 31, 2013
     Direct Ex amination by Ms. Hood



 1   solution.      so the drugs that are acidic and neutral, things

 2   like acetaminophen, aspirin, barbiturates, there are some

 3   anti - convulsant medications that are seen in this analysis.

 4        Q.     Specifically, I want to talk about these - - this

 5   .02 number of amphetamine and this . 23 of methamphetamine?

 6        A.     Okay.

 7        Q.     What is amphetamine and methamphetamine?

 8        A.     They a r e compounds that are central nervous system

 9   stimulants .

10        Q.     And to your knowledge are either of these drugs

11   legal --

12        A.     They --

13        Q.     - - if you have a prescription?

14        A.     They can be obtained by prescription.

15        Q.     However, there are some illegal street drugs also?

16        A.     Yes .

17        Q.     And this level - - this .23, would you consider that

18   a low, medium or high level

19 A. It would be a

20        Q.         of meth in the human body?

21        A.     Overall I would consider it to be a moderate/medium

22   overall dose.       If we' r e talking about therapeutic usage, I

23   would consider that to be a very high therapeutic dosing of

24   methamphetamine.

25        Q.     That level of methamphetamine, could that possibly


                              Tina A. Campbell, CSR
                              124th District Court
                           101 East Methvin, Suite 447
                               Longview, Texas 75601
                                                                            21
     Justin Schwane - July 31, 2013
     Direct Examination by Ms. Hood



 1   be suggestive of abuse?

 2          A.   Yes.    Just -- just because it potentially could be

 3   within the therapeutic range of methamphetamine does not

 4   mean that there could not be intoxication from this level in

 5   someone who does not take it on a daily basis as a doctor

 6   would prescribe.        If someone were to want to use it

 7   recreationally,       I believe that this level could cause

 8   intoxication.

 9          Q.   Okay.    Let me go back to the amphetamine and the

10   methamphetamine.       The amphetamine you said was legal if you

11   have a prescription, correct?

12          A.   There are formulations of amphetamine, there are

13   also drugs that the body metabolizes into amphetamine.           And

14   that's the intent of the drug,       to slowly release

15   amphetamine.        I've been led to believe that methamphetamine

16   also can be prescribed and is available in tablet form.

17          Q.   Is that common?

18 A. I - - with today's current formulations of

19   amphetamine, I do not think that methamphetamine

20   prescription is very common.

21          Q.   And you are aware that methamphetamine, if you do

22   not have a prescription, which is not common, is against the

23   law?

24                       MR. HAGAN:   I'll object, Your Honor .    Calls

25   for a witness to make an opinion beyond his expertise .


                             Tina A. Campbell, CSR
                             124th District Court
                          101 East Methvin, Suite 447
                              Longview, Texas 75601
                                                                           22
     Justin Schwane - July 31, 2013
     Direct Examination by Ms. Hood



 1                      MS. HOOD:     I'll withdraw that question.

 2                      THE COURT:     I'll let you rephrase it .

 3        Q.    (By Ms . Hood)       Can you say with 100 percent

 4   certainty that the defendant was intoxicated?

 5        A.   At this time,     I -- I cannot.    I was not witness to

 6   any of the actions, I do not know how the witness was acting

 7   during interview, you know, after the contact with the

 8   police officers.       I do not know what any outward signs of

 9   intoxication may have been at this time, or no - - no signs.

10   I don't know at this time.

11        Q.   Right.      You were not there --

12        A.   Correct .

13        Q.   We're not saying you were there .       There's no way

14   you could say with 100 percent certainty that he was

15   intoxicated?

16        A.   Correct .

17        Q.   Do you have an opinion as to these levels of

18   methamphetamine, though?

19        A.   Again, I previously mentioned they were in terms of

20   a therapeutic dosingi I believe that they would be at the

21   very high end of a therapeutic range .        I believe overall, in

22   terms of other drug levels that we have seen for

23   methamphetamine, this is a moderate dose.         I do believe that

24   in an abuse situation, this level of methamphetamine could

25   cause intoxication, could cause one to not have normal use


                            Tina A. Campbell, CSR
                            124th District Court
                         101 East Methvin, Suite 447
                             Longview , Texas 75601
                                                                      23
     Justin Schwane - July 31, 2013
     Direct Examination by Ms. Hood



 1   of mental and physical faculties.

 2        Q.   Just to be certain, these aren't necessarily two

 3   different drugs, correct?

 4        A.   Yes, they -- they are two separate compounds that

 5   we can detect and identify separately.      Sometimes we see

 6   methamphetamine without amphetamine, sometimes we see

 7   amphetamine without methamphetamine.

 8        Q.   So this is common for amphetamine to be with

 9   methamphetamine in a drug analysis result?

10        A.   Yes, it is.   Am-- when a person takes

11   methamphetamine, in the process of metabolizing the drug,

12   meaning the body changing it so that it can remove it from

13   the system and minimize its effects, for methamphetamine,

14   amphetamine is produced.     So this is a common phenomenon to

15   find amphetamine in the presence of methamphetamine.

16        Q.   Based on your experience and training and the

17   results of this blood test, do you have an opinion as to

18   whether the defendant could have lost the normal use of his

19   mental and physical faculties?

20 A. I believe that the potential is definitely there

21   that there could have been intoxication and not having the

22   normal use of mental and physical faculties .

23                   MS. HOOD:    Pass the witness .

24                   THE COURT:    Cross-examination?

25                   MR. HAGAN:    Thank you.


                         Tina A. Campbell, CSR
                         124th District Court
                      101 East Methvin, Suite 447
                          Longview, Texas 75601
                                                                              24
     Justin Schwane - July 31, 2 013
     Cross-Examination by Mr. Hagan



 1                                CROSS-EXAMINATION

 2   BY MR. HAGAN:

 3         Q.     Good morning, sir.      My name is Rick Hagan.     A

 4   couple of questions .        And so you agree with the        I guess

 5   you're also familiar, being in toxicology, with               let ' s

 6   see        Dr . Charles Wineky?

 7         A.     No, I don't

 8         Q.     Winek.    I'm sorry.

 9 A. I'm not sure I'm familiar with the name.         No, I'm

10   not familiar with the name.

11         Q.     Okay .   Or with his work concerning blood levels of

12   controlled substances?

13         A.     No, I'm not .

14         Q.     Okay.    That's not something that you've looked at,

15   you ' ve heard about before?        Have you seen other charts or

16   other compilations of data from professionals in your

17   occupation that have assembled - -

18         A.     Yeah, I -- I have seen some.        I - - you know, I - -

19         Q.    And are charts like those what you're relying on

20   when you're basing your opinion here today about this being

21   a therapeutic level of methamphetamine?

22         A.    There are articles I've read.        There's also my

23   experience in the laboratory and having seen various , you

24   know, drug levels of methamphetamine, both postmortem

25   casework as well as DWI casework.


                              Tina A. Campbell, CSR
                              124th District Court
                           101 East Methvin, Suite 447
                               Longview, Texas 75601
                                                                     25
     Justin Schwane - July 31, 2013
     Cross - Examination by Mr. Hagan



 1        Q.   Are you also aware of studies kind of in a related
 2   field of toxicology -- we just talked about it a minute

 3   ago -- as far as fatigue,    the effects of fatigue on an

 4   individual?

 5        A.   Somewhat .   In terms of fatigue itself on an

 6   individual or the use of methamphetamine to remove the

 7   effects of fatigue?

 8        Q.   Kind of both .

 9 A. I know that that is a -- that is a legitimate

10   prescription and therapeutic reason for the administration

11   of a stimulant, is for the reduction of fatigue.

12   Narcolepsy .

13        Q.   And -- are you -- you're aware of the history

14   behind the substance methamphetamine, aren't you?

15 A. I think initially it found big use in World War II

16   for soldiers that were in the field,    for -- had to stay

17   awake for long periods of time .

18        Q.   Bomber pilots?

19 A. I believe that even in today's military, pilots can

20   be prescribed low doses of stimulants for the purpose of

21   long periods in the -- in the air.

22        Q.   Okay .   And long periods without sleep causes

23   physical fatigue, doesn't it?

24        A.   Yes.

25        Q.   And mental fatigue as well?


                           Tina A. Campbell, CSR
                           124th District Court
                        101 East Methvin, Suite 447
                            Longview, Texas 75601
                                                                       26
     Justin Schwane - July 31, 2013
     Cross-Examination by Mr. Hagan



 1        A.   That's correct.

 2        Q.   And drugs like amphetamine and methamphetamines,

 3   ameliorate fatigue to a certain level; is that right?

 4        A.   They can.

 5        Q.   Doesn't eliminate it --

 6 A. I mean, it -- temporarily during the drug's

 7   administration the fatigue symptoms can be severely

 8   minimized under, you know, therapeutic dosing.

 9        Q.   Okay.   So if you have an individual who has not

10   slept or slept solidly for over a 24-hour period , okay,

11   based upon your experience and knowledge, that person, in

12   all likelihood, would be -- display signs of fatigue.       Do

13   you agree with that?

14        A.   If someone hasn ' t   slept in 24 hours, yes, I would

15   think that signs of fatigue could be seen .

16        Q.   Okay.   Are you aware of studies that have actually

17   been conducted both in this country and Australia that

18   indicate that that much of a period of time of sleep

19   deprivation and operating a vehicle is almost equivalent to

20   someone with a blood alcohol level of .10?

21        A.   No, I have not seen any studies like that.     No.

22        Q.   You have not seen that?

23        A.   No.

24        Q.   You have seen studies on the effects of fatigue,

25   though, haven't you?


                          Tina A. Campbell, CSR
                          124th District Court
                       101 East Methvin, Suite 447
                           Longview, Texas 75601
                                                                          27
     Justin Schwane - July 31 , 2013
     Cross-Examination by Mr. Hagan



 1        A.   No .    But, you know, it does not seem unreasonable

 2   that someone with -- not having slept in 24 hours could

 3   potentially have what would appear to be intoxication

 4   effects similar to a .1 alcohol.       That -- that does not seem

 5   out of the realm of being reasonable .

 6        Q.   Okay.     Same would be true for therapeutic levels of

 7   methamphetamine in someone who's been deprived of sleep?

 8        A.   So --

 9        Q.   Right?

10 A. I seem -- I seem to be understanding that you're

11   suggesting that the methamphetamine is causing the sleep?

12        Q.   No.     Just the opposite.   It can prevent fatigue in

13   an individual, but it can't eliminate it.        Would that be a

14   fair thing to say?

15 A. I mean, not forever it would not eliminate it .      But

16   as I've previously stated, methamphetamine or other

17   amphetamines can reduce fatigue in individuals.

18        Q.   Okay.    And so if someone were to appear

19   disoriented, say, after a motor vehicle accident, that could

20   be attributable to -- if that individual had been deprived

21   of sleep or an adequate amount of sleep for an extended

22   period of time, those type of symptoms could be consistent

23   with fatigue as well as intoxication from methamphetamine?

24 A. I -- I could imagine there could be some

25   disorientation if someone is severely fatigued.


                           Tina A. Campbell, CSR
                           124th District Court
                        101 East Methvin, Suite 447
                            Longview, Texas 75601
                                                                           28
     Justin Schwane - July 31, 2013
     Cross - Examination by Mr . Hagan



 1        Q.    Have you ever driven for a long period of time?

 2        A.    You know, I've been on, you know, car road trips

 3   for, you know, 10-, 12-hour drives to get to a destination.

 4        Q.    Okay.    And after a 10- or 12-hour drive, would you

 5   agree with me that it's difficult to stay focused,        continue

 6   operating safely?

 7        A.    You know, one -- after 10 or 12 hours, one needs to

 8   maintain someone's vigilance.         But, yes, it's possible that,

 9   you know, being in a car for that long can be tiring both

10   mentally and physically.

11                      MR. HAGAN:     I pass the witness.

12                      THE COURT:     Redirect?

13                      MS. HOOD:     No further questions, Your Honor.

14                      THE COURT:    May this witness be finally

15   excused?

16                      MS . HOOD:    Yes, Your Honor.

17                      MR . HAGAN:    I -- I think so, as long as he's

18   available, and I don't think he's going anywhere today

19   actually, just -- I'll cut that short .        No, he can't be.

20                      THE COURT :    If you'll retire out to the

21   hallway at this time .

22                      You may call your next witness .

23                      MS . BROWNLEE:    We call Dr. John Stash.

24                      (Witness enters courtroom)

25                      THE COURT:     Doctor, if you'll raise your


                            Tina A. Campbell, CSR
                            124th District Court
                         101 East Methvin, Suite 447
                             Longview, Texas 75601